Title: From John Adams to François Adriaan van der Kemp, 1 December 1786
From: Adams, John
To: Van der Kemp, François Adriaan


     
      Sir
      Grosvenor Square Decr 1. 1786
     
     I have received your Letter, and am much concerned to perceive your Apprehensions that Affairs might take an unfavourable Turn. The Questions you do me the Honour to propose to me, are very

difficult to Answer. I have ever been Scrupulous of advising Strangers to emigrate to America. There are difficulties to be encountered in every Exchange of Country. Arising from the Climate soil, Air, manner of Living &c, and Accidents may always happen.
     With the Sum of Money You mention, a Man and a Family may live in America: but it must be in a frugal manner— With a Taste for Rural Life, by the Purchase of a Farm, and diligent Attention to it, a Man might live very comfortably. You may have Views of Commerce, or other Occupations, which may improve the Prospect.
     If a Number of Friendly Families were to remove together, they would mutually assist each other and make the risk less as well as Life more agreable.
     If you determine to go, I will give you Letters of Introduction with Pleasure, being with / Sincere Esteem and Regard, your Friend / and humble Servant
     
      John Adams
     
    